Exhibit 10.1

NINTH LOAN MODIFICATION AGREEMENT

This Ninth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 16, 2015 (the “Ninth Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at 2400 Hanover Street, Palo Alto, California
94304 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado corporation
(“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California corporation
(“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware corporation
(“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”), MERCURY ENERGY, INC., a Delaware corporation (“Mercury”), REAL
GOODS SOLAR, INC. – MERCURY SOLAR, a New York corporation (“Mercury Solar”),
ELEMENTAL ENERGY, LLC, a Hawaii limited liability company (“Elemental”), and
SUNETRIC MANAGEMENT LLC, a Delaware limited liability company (“Sunetric”, and
together with Real Goods Energy, Real Goods Trading, Alteris, Syndicated,
Mercury, Mercury Solar and Elemental, individually and collectively, jointly and
severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012 as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013, as further amended by a
certain Fifth Loan Modification Agreement, dated as of November 5, 2013, as
further amended by a certain Joinder and Sixth Loan Modification Agreement,
dated as of June 6, 2014, as further amended by a certain Seventh Loan
Modification and Waiver Agreement, dated as of November 19, 2014 and as further
amended by a certain Eighth Loan Modification Agreement, dated as of January 30,
2015 (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), and (ii) the “Intellectual Property
Collateral”, as such term is defined in each certain IP Agreement (together with
any other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9 thereof:

 

  “6.9 Financial Covenants.

Maintain at all times, subject to periodic reporting as described below, on a
consolidated basis with respect to Borrower, unless otherwise indicated:

(a) EBITDA. Achieve EBITDA (loss no worse than), measured quarterly, on a
trailing three month basis, on a consolidated basis with respect to Borrower, of
the following amounts for each period ending as of the date indicated below:

 

Quarterly Period Ending (measured on a trailing three month basis)   

Minimum EBITDA

(loss no worse than)

 

December 31, 2014

   ($ 4,500,000 ) 

 

1



--------------------------------------------------------------------------------

; provided, that nothing in the foregoing financial covenant shall be deemed to
be an extension of the Revolving Line Maturity Date.”

and inserting in lieu thereof the following:

 

  “6.9 Financial Covenants.

Maintain at all times, subject to periodic reporting as described below, on a
consolidated basis with respect to Borrower, unless otherwise indicated:

(a) EBITDA. Achieve EBITDA (loss no worse than), measured quarterly, on a
trailing three month basis, on a consolidated basis with respect to Borrower, of
the following amounts for each period ending as of the date indicated below:

 

Quarterly Period Ending (measured on a trailing three month basis)   

Minimum EBITDA

(loss no worse than)

 

March 31, 2015

   ($ 7,500,000 ) 

June 30, 2015

   ($ 3,000,000 ) 

September 30, 2015

   ($ 2,000,000 ) 

December 31, 2015

   ($ 1,500,000 ) 

March 31, 2016

   ($ 2,100,000 ) 

; provided, that nothing in the foregoing financial covenant shall be deemed to
be an extension of the Revolving Line Maturity Date.

(b) Liquidity Ratio. Maintain (A) the sum of (i) unrestricted cash at Bank plus
(ii) Borrower’s net billed accounts receivable divided by (B) the sum of (i) the
total outstanding Obligations of Borrower owed to Bank plus (ii) the total
outstanding Subordinated Debt of Borrower, expressed as a ratio, of at least
1.25:1.00.”

 

2



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text appearing
in Section 10:

 

“If to Bank: Silicon Valley Bank 2400 Hanover Street Palo Alto, CA 94304 Attn:
Ms. Elisa Sun Fax: (650) 856-7879 Email: esun@svb.com”

and inserting in lieu thereof the following:

 

“If to Bank: Silicon Valley Bank 4301 Hacienda Drive, Suite 210 Pleasanton, CA
94588 Attn: Mr. Ben Fargo Fax: (925) 227-1365 Email: bfargo@svb.com”

 

  3 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
result of the amount available under the Borrowing Base minus One Million
Dollars ($1,000,000); minus (b) the Dollars Equivalent amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit plus an
amount equal to the Letter of Credit Reserve); minus (c) the outstanding
principal balance of any Advances.

“EBITDA” shall mean, with respect to Borrower, on a consolidated basis, for any
period of measurement, in each case determined in accordance with GAAP: (a) Net
Income; plus (b) the following, in each case to the extent deducted from the
calculation of Net Income: (i) Interest Expense; (ii) income tax expense;
(iii) depreciation expense and amortization expense; (iv) non-cash stock
compensation expense; (v) for the trailing three month period ending
September 30, 2013, up to Two Hundred Fifty Thousand Dollars ($250,000) of
one-time, non-recurring cash transaction expenses actually incurred in
connection with the Syndicated Acquisition and/or the Mercury Acquisition;
(vi) for the trailing six month period ending December 31, 2013, up to One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) of one-time,
non-recurring cash transaction expenses actually incurred in connection with the
Syndicated Acquisition and/or the Mercury Acquisition and (vii) for the trailing
three month period ending June 30, 2014, up to Seven Hundred Fifty Thousand
Dollars ($750,000) of one-time, non-recurring cash transaction expenses actually
incurred subsequent to March 31, 2014 in connection with acquisitions which were
closed prior to the date of the Sixth Loan Modification Effective Date; minus
(c) the following, to the extent included in the calculation of Net Income:
(i) interest income; (ii) income tax credits (to the extent not netted from
income tax expense); and (iii) all extraordinary gains and all other non-cash
items of income for such period.

“Revolving Line” is an Advance or Advances in an amount not to exceed Five
Million Five Hundred Thousand Dollars ($5,500,000) outstanding at any time.

“Revolving Line Maturity Date” is March 17, 2015.

“Subordination Agreement” is the collective reference to (i) that certain
Amended and Restated Subordination Agreement by Riverside Renewable Energy
Investments, LLC, each in favor of Bank, dated on or about the Fourth Loan
Modification Effective Date; and (ii) each other subordination, intercreditor or
similar agreement entered into by Bank and any creditor of Borrower.

 

3



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
result of the amount available under the Borrowing Base; minus (b) the Dollars
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit plus an amount equal to the Letter of Credit
Reserve); minus (c) the outstanding principal balance of any Advances.

“EBITDA” shall mean, with respect to Borrower, on a consolidated basis, for any
period of measurement, in each case determined in accordance with GAAP: (a) Net
Income (excluding any gain or loss with respect to a change in the valuation of
derivative warrant liability); plus (b) the following, in each case to the
extent deducted from the calculation of Net Income: (i) Interest Expense;
(ii) income tax expense; (iii) depreciation expense and amortization expense;
and (iv) non-cash stock compensation expense.

“Revolving Line” is an Advance or Advances in an amount not to exceed Five
Million Dollars ($5,000,000) outstanding at any time.

“Revolving Line Maturity Date” is March 15, 2016.

“Subordination Agreement” is the collective reference to (i) that certain Second
Amended and Restated Subordination Agreement by Riverside Fund III, L.P., in
favor of Bank, dated on or about the Ninth Loan Modification Effective Date; and
(ii) each other subordination, intercreditor or similar agreement entered into
by Bank and any creditor of Borrower.

 

  4 The Loan Agreement shall be amended by deleting the following clause
(k) from the definition of “Permitted Liens” appearing in Section 13.1 thereof:

“(k) Liens in favor of Finco; and”

and inserting in lieu thereof the following:

“(k) (i) Liens in favor of Finco and (ii) Liens in favor of Riverside Fund III,
L.P., to the extent securing Subordinated Debt; and”

 

  5 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, each in its applicable alphabetical order:

“Ninth Loan Modification Effective Date” is March 16, 2015.

 

  6 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  B. executed copies of the Ninth Loan Modification Agreement, the Second
Amended and Restated Subordination Agreement, executed by Borrower, Bank and
Riverside Fund III, L.P. and the Bank Invoice; and

 

  C. such other documents as Bank may reasonably request.

 

4



--------------------------------------------------------------------------------

5. FEES. Borrower shall pay to Bank a non-refundable extension fee equal to
Fifty Thousand Dollars ($50,000), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.

6. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in certain Perfection Certificates previously
delivered to the Bank (in each case as supplemented through the Seventh Loan
Modification Effective Date), and acknowledges, confirms and agrees the
disclosures and information above Borrower provided to Bank in such Perfection
Certificates, as supplemented, remain true and correct in all material respects
as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document (including, without limitation, each Borrower’s and each Guarantor’s
Operating Documents previously delivered to Bank (unless re-delivered to Bank in
connection with this Loan Modification Agreement)), and of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modify the Existing Loan Documents pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

REAL GOODS ENERGY TECH, INC. REAL GOODS SYNDICATED, INC. By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer REAL GOODS ENERGY TRADING CORPORATION ALTERIS
RENEWABLES, INC. By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer MERCURY ENERGY, INC. ELEMENTAL ENERGY, LLC By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer REAL GOODS SOLAR, INC. - MERCURY SOLAR SUNETRIC
MANAGEMENT LLC By:

/s/ Dennis Lacey

By:

/s/ Dennis Lacey

Name: Dennis Lacey Name: Dennis Lacey Title: Chief Executive Officer Title:
Chief Executive Officer BANK: SILICON VALLEY BANK By:

/s/ Ben Fargo

Name: Ben Fargo Title: Director

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Second Amended and Restated Unconditional Guaranty
and a certain Second Amended and Restated Security Agreement, each dated as of
June 6, 2014, and each document executed in connection therewith, and
acknowledges, confirms and agrees that the Second Amended and Restated
Unconditional Guaranty, Second Amended and Restated Security Agreement and each
document executed in connection therewith shall remain in full force and effect
and shall in no way be limited by the execution of this Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection herewith.

 

6



--------------------------------------------------------------------------------

REAL GOODS SOLAR, INC. By:

/s/ Dennis Lacey

Name: Dennis Lacey Title: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Exhibit A to Ninth Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:  

 

    FROM:    REAL GOODS ENERGY TECH, INC. ET. AL.       

The undersigned authorized officer of REAL GOODS ENERGY TECH, INC., et al. (the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (as amended, the “Agreement”),
(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes    No Annual Audited Financial Statements    FYE within 120 days    A/R &
A/P Agings    Monthly within 20 days    Yes    No Transaction Reports    Weekly
and with each request for a Credit Extension (Monthly within 20 days during a
Streamline Period)    Yes    No Projections   

Within 20 days of board approval

(no later than 60 days after FYE)

   Yes    No Daily/Weekly Cash Flow Projections    on the fifteenth (15th) and
the last Business Day of each month    Yes    No

Deferred Revenue Report, Schedule of Assets with respect

to 3rd party construction and financing arrangements

(including performance bonds and bank statements

For non-SVB bank accounts)

   Monthly within 30 days    Yes    No Electronic viewing access to Wells Fargo
Account    Ongoing    Yes    No       The following Intellectual Property was
registered after the Effective Date (if no registrations, state “None”)

 

  

 

8



--------------------------------------------------------------------------------

Financial Covenant

  

Required

  

Actual

  

Complies/Streamline

Maintain at all times (unless otherwise indicated), measured as indicated below:
         EBITDA (measured quarterly) – net of Elemental EBITDA    *   
$                Yes    No Liquidity Ratio    1.25:1.00    $               
Yes    No

 

* See Section 6.9(a)

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

REAL GOODS ENERGY TECH, INC., et al.     BANK USE ONLY By:  

 

    Received by:  

 

Name:  

 

      AUTHORIZED SIGNER

Title:  

 

    Date:  

 

      Verified:  

 

        AUTHORIZED SIGNER

      Date:  

 

      Compliance Status:        Yes    No

 

9



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. EBITDA. (Section 6.9(a)).

Required: Maintain at all times, subject to periodic reporting as described
below, on a consolidated basis with respect to Borrower, unless otherwise
indicated:

(a) EBITDA. Achieve EBITDA (loss no worse than), measured quarterly, on a
trailing three month basis, on a consolidated basis with respect to Borrower, of
the following amounts for each period ending as of the date indicated below:

 

Quarterly Period Ending (measured on a trailing three month basis)   

Minimum EBITDA

(loss no worse than)

 

March 31, 2015

   ($ 7,500,000 ) 

June 30, 2015

   ($ 3,000,000 ) 

September 30, 2015

   ($ 2,000,000 ) 

December 31, 2015

   ($ 1,500,000 ) 

March 31, 2016

   ($ 2,100,000 ) 

; provided, that nothing in the foregoing financial covenant shall be deemed to
be an extension of the Revolving Line Maturity Date.

Actual: All amounts measured as indicated above and determined on a consolidated
basis in accordance with GAAP:

 

A.    Net Income (excluding any gain or loss with respect to a change in the
valuation of derivative warrant liability)    $             B.    Plus the
following, in each case to the extent deducted from the calculation of Net
Income    1.    Interest Expense    $                2.    income tax expense   
$            

 

10



--------------------------------------------------------------------------------

3. depreciation expense and amortization expense $             4. non-cash stock
compensation expense $             C. EBITDA (line A plus the sum of lines B.1
through B.4 $            

Is line C equal to or greater than (loss no worse than) ($[         ])?

 

             No, not in compliance              Yes, in compliance

 

11



--------------------------------------------------------------------------------

II. Liquidity Ratio (Section 6.9(b))

Required: Maintain (A) the sum of (i) unrestricted cash at Bank plus
(ii) Borrower’s net billed accounts receivable divided by (B) the sum of (i) the
total outstanding Obligations of Borrower owed to Bank plus (ii) the total
outstanding Subordinated Debt of Borrower, expressed as a ratio, of at least
1.25:1.00.

Actual:

 

A. Unrestricted cash at Bank $             B. Net billed accounts receivable
$             C. Total Outstanding Obligations of Borrower owed to Bank
$             D. Total outstanding Subordinated Debt $             E. Liquidity
Ratio ( (i) the sum of line A plus line B divided by (ii) the sum of line C plus
line D, expressed as a ratio)     :1.00

Is line E equal to or greater than 1.25:1:00?

 

             No, not in compliance              Yes, in compliance

 

12